Filed 3/15/21 P. v. Uhuru CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077522

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD123050)

KOHEN DIALLO UHURU,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Peter C. Deddeh, Judge. Affirmed.
         Jared G. Coleman, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, A. Natasha
Cortina and Robin Urbanski, Deputy Attorneys General, for Plaintiff and
Respondent.
      Kohen Diallo Uhuru shot his girlfriend in the head, killing her. He

pled guilty to second degree murder (Pen. Code,1 § 187, subd. (a)) and also
admitted that he personally used a firearm in the commission of the offense

(§ 12022.5, subd. (a)(1)).2 The court sentenced Uhuru to prison for 15 years
to life for the murder charge and an additional 10 years for the firearm
enhancement.
      Some 19 years later, Uhuru filed a petition for resentencing under
section 1170.95, requesting that his murder conviction be vacated based on
changes to sections 188 and 189 as amended by Senate Bill No. 1437. The
court appointed him counsel, and he subsequently moved (twice) for
substitution of counsel. The court denied Uhuru’s requests for substitution of

counsel without holding a Marsden3 hearing and denied his petition for
resentencing under section 1170.95 as well.
      Uhuru appeals, contending we must remand this matter back to the
superior court to hold a Marsden hearing. However, even if we were to agree
that the court should have held such a hearing, on the record before us, we
would conclude the error to be harmless beyond a reasonable doubt.
Accordingly, we affirm the order.
              FACTUAL AND PROCEDURAL BACKGROUND
      As Uhuru sets forth in his opening brief, in 1999, he shot his girlfriend
in the head, killing her in the presence of her three-year-old daughter.




1     Statutory references are to the Penal Code unless otherwise specified.
2     We grant Uhuru’s unopposed request for judicial notice of the record in
case No. D076648, an earlier appeal filed by Uhuru, which is unrelated to the
issue before us here.
3     People v. Marsden (1970) 2 Cal.3d 118 (Marsden).
                                       2
       An information charged Uhuru with murder (§ 187, subd. (a)), alleged
he personally used a firearm in the commission of the offense (§ 12022.5,
subd. (a)(1)), and further alleged he intentionally killed the victim while lying
in wait (§ 190.2, subd. (a)(15)). In 2000, Uhuru pled guilty to one count of
murder in the second degree (§ 187, subd. (a)) and admitted the allegation
that he used a firearm in the commission of the offense (§ 12022.5,
subd. (a)(1)). In his plea agreement, he stipulated to a total sentence of 25
years to life, comprised of 15 years to life for the homicide, plus an additional
10 years to run consecutively for the gun use enhancement. The trial court
sentenced Uhuru consistent with the plea agreement.
       On March 7, 2019, Uhuru filed a petition for resentencing under
section 1170.95, requesting that his murder conviction be vacated based on
changes to sections 188 and 189 as amended by Senate Bill No. 1437. Two
weeks later, the superior court appointed Uhuru counsel.
       On April 29, 2019, the People opposed Uhuru’s request for
resentencing. On August 14, 2019, Uhuru’s counsel filed a reply, requesting
that the court rule on the petition without prejudice.
       On September 5, 2019, Uhuru filed a motion requesting a substitution
of counsel. In his motion, Uhuru asserted his appointed counsel “display[ed]
gross ineffectiveness” and that she misunderstood Senate Bill No. 1437. He
argued that he was entitled to relief under the changes to section 188 and
189 because he pled guilty to second degree murder. His appointed counsel
disagreed, sending Uhuru a letter stating that he was not entitled to relief
under section 1170.95 and Senate Bill No. 1437 because he was the “ ‘actual
killer.’ ”
       Uhuru filed a second motion for substitution of counsel five months
later, making the same arguments he advanced in his first motion.


                                        3
      In a written order, the court denied Uhuru’s petition for resentencing
as well as his motion for substitution of counsel. The court explained that
Uhuru was not entitled to resentencing because he was the actual killer. The
court based this finding on the change of plea form and transcript of the
preliminary hearing. As such, the court determined that Uhuru did not make
a prima facia showing that he was entitled to relief under section 1170.95.
      Based on the same reasoning, the court denied Uhuru’s motion for
substitution of counsel.
      Uhuru timely appealed.
                                 DISCUSSION
      Uhuru argues the superior court erred in failing to hold a Marsden
hearing after he filed a motion for substitution of counsel. Because the court
appointed Uhuru counsel in connection with his petition for resentencing
under section 1170.95 and the court ultimately determined he was neither
entitled to relief under that statute nor new counsel, we first briefly discuss
section 1170.95.
      Section 1170.95 provides a mechanism whereby people “who believe
they were convicted of murder for an act that no longer qualifies as murder
following the crime’s redefinition in 2019[ ] may seek vacatur of their murder
conviction and resentencing by filing a petition in the trial court.” (People v.
Drayton (2020) 47 Cal.App.5th 965, 973.) Through that statute, Senate Bill
No. 1437 created a process by which a defendant convicted of murder under
the natural and probable consequences or felony murder doctrine can petition
to have his or her conviction vacated and be resentenced. A person is entitled
to relief under section 1170.95 if, as relevant here, (1) “[a] complaint,
information, or indictment was filed against [him] that allowed the
prosecution to proceed under a theory of felony murder or murder under the


                                        4
natural and probable consequences doctrine,” (2) he “was convicted
of . . . second degree murder following a trial,” and (3) he “could not be
convicted of . . . second degree murder because of changes to Section 188 or
189 made effective January 1, 2019.” (§ 1170.95, subd. (a).) A person may be
convicted of murder, even after the 2019 changes to sections 188 and 189, if
he “was the actual killer.” (§ 189, subd. (e)(1).) A “ ‘prima facie showing is
one that is sufficient to support the position of the party in question.’ ”
(People v. Lewis (2020) 43 Cal.App.5th 1128, 1137, review granted Mar. 18,
2020, S260598, quoting Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th
826, 851.)
      Here, there is no dispute that Uhuru was the actual killer. In his
opening brief, he writes that he “killed his girlfriend with a gunshot to her
head.” Uhuru’s brief echoes the finding of the superior court that he was the
actual killer based on the change of plea form and transcript from the
preliminary hearing. And such a finding is sufficient to deny Uhuru relief

under section 1170.95.4 (See People v. Tarkington (2020) 49 Cal.App.5th 892,
899, review granted Aug. 12, 2020, S263219 [where the record reflected the
murder involved a single perpetrator, and the defendant personally used a
weapon, the record showed, as a matter of law, that the defendant was the
actual killer and, therefore, was not entitled to section 1170.95 relief].)




4      We are aware that that the California Supreme Court is currently
considering the following issue related to a claim for relief under section
1170.95: “May superior courts consider the record of conviction in
determining whether a defendant has made a prima facie showing of
eligibility for relief under Penal Code section 1170.95?” (See People v. Lewis
(Mar. 18, 2020, S260598) ___ Cal.5th ___ [2020 Cal. LEXIS 1946].) However,
Uhuru has not appealed the portion of the order denying his claim for relief
under section 1170.95. Nor does he argue that he was not the victim’s killer.
                                        5
      Simply put, on the record before us, Uhuru is not entitled to relief
under section 1170.95 as a matter of law. He does not argue otherwise.
Nevertheless, he asks this court to conditionally reverse the trial court’s
order to allow the superior court to hold a Marsden hearing. We decline to do
so.
      Uhuru brought two motions for substitution of counsel. It is clear that
the disagreement between Uhuru and his appointed counsel was based on his
claim for relief under section 1170.95. Uhuru’s counsel informed Uhuru that
he was not entitled to relief because he was the actual killer. However,
Uhuru believes he is entitled to relief because he pled guilty to second degree
murder not first degree murder. In other words, Uhuru believes he would be
prohibited from obtaining relief under section 1170.95 only if he had pled
guilty to first degree murder. As we discuss ante, he is mistaken.
      Although Uhuru filed two motions for substitution of counsel, the court
did not hold a Marsden hearing. Even if we assume this was error, we would

determine the error harmless beyond a reasonable doubt.5 (See People v.
Loya (2016) 1 Cal.App.5th 932, 945; Chapman v. California (1967) 386 U.S.
18, 24.) Here, Uhuru does not dispute he was the actual killer. As a matter
of law, he is not entitled to any relief under section 1170.95. (§ 189,
subd. (e)(1).) There is nothing a new counsel could have done to change that.



5     On the record before us, however, we are not convinced that the court’s
failure to hold a Marsden hearing was error. Both of Uhuru’s motions for
substitution of counsel set forth the same reason he wanted new counsel.
(See People v. Wharton (1991) 53 Cal.3d 522, 580 [“When the basis of a
defendant’s dissatisfaction with counsel is set forth in a letter of sufficient
detail, however, a full-blown hearing is not required.”].) And, in the instant
matter, Uhuru does not offer any additional reasons he desired new counsel.
Against this backdrop, it is not clear what additional information a Marsden
hearing would have provided.
                                        6
      Nevertheless, Uhuru argues that the superior court’s failure to conduct
a Marsden hearing in the instant matter was prejudicial per se because the
failure resulted in a record that is not meaningful for purposes of appellate
review. Although we agree that, in some instances, a failure to hold a
Marsden hearing has been treated as prejudicial per se when the appellate
court cannot conduct an adequate review on a silent record (see People v. Hill
(1983) 148 Cal.App.3d 744, 755), this is not one of those cases. The reason
Uhuru requested a new counsel is set forth in his two motions for
substitution of counsel. He does not claim there were other, unidentified
reasons for wanting new counsel. The only reason Uhuru was appointed
counsel was to advance his claim that he was entitled to relief under
section 1170.95. However, as his appointed counsel correctly noted, he was
not entitled to any relief because he was the actual killer. We are satisfied,
based on the record before us, that any error in failing to hold a Marsden
hearing was harmless beyond a reasonable doubt.
                                DISPOSITION
      The order is affirmed.



                                                       HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




O'ROURKE, J.

                                       7